DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/09/2021 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 04/09/2021.
Claims 1-2 and 5-7 are cancelled. Claims 3-4 are currently amended. Claims 3-4 are hereby examined on the merits.

		

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities: the quotation mark on page 4, line 4 should be removed.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:
“corpuses” as in “which serves as materials of dessert corpuses” recited in step g) should be in singular form, so as to be consistent with the recitation in step i). 
the underline as in “molding” in step i) should be removed, for the reason that no amendment is made to “molding” in the instant claim. Appropriate correction is required.
“a live flora” recited on page 4, line 8 should read “a live bacterial flora”. 
“with live bacterial flora” recited in step j) should read “with the live bacterial flora”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, step g) recites “mixing the yogurt cheese into a homogeneous mass with other ingredients, which serves as material of dessert corpuses”.  It is unclear what exactly serves as material of dessert corpuses. For the purpose of examination, the limitation is interpreted to mean mixing the yogurt cheese into a homogeneous mass with other ingredients to provide a yogurt cheese mass. Appropriate correction is required.
Claim 3, step h) recites “cooling the shape-retaining homogenous yogurt cheese mass to a temperature of 4 ºC”. It is unclear what is being cooled in step h), or when the yogurt cheese mass becomes shape-retaining, given that step g) which is immediately before step h) merely recites “a homogenous mass” is obtained, and that step i) which is immediately after step h) recites that “a shape-retaining dessert corpus” is formed. Clarification is required.
Claim 3 recites “covering the dessert corpus in the chocolate coating on a coating machine to form the coated yogurt dessert with live bacterial flora” in step j). However, the claim does not recite “a coated yogurt dessert”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
 Claim 3, the last line, recites that the shape-retaining yogurt cheese has “a dry matter content of at least 30-35%”. However, it is not clear “at least 30-35%” means at least 30%, at least 31%, at least 32%, at least 33%, at least 34% or at least 35%, or it means at least 30% and at most 35%. For the purpose of examination, “at least 30-35%” is interpreted to mean 30-35%, consistent with the specification at [0033]. Clarification is required.
 Claim 3, last two lines, recites “until the shape-retaining yogurt cheese, with the live bacterial flora therein, is obtained having a dry matter content of at least 30-35% (w/v)”. However, the same claim does not recite “a shape-retaining yogurt cheese”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 4 depends from claim 3 and therefore necessarily incorporates indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath WO 2005/099470 A1 (hereinafter referred to as Horvath) in view of Furling US Patent Application Publication No. 2011/0045133 (hereinafter referred to as Furling), Parmantier, WO 98/27825 (hereinafter referred to as Parmantier, English translation relied upon for reference), Richardson US Patent No. 3,482,507 (hereinafter referred to as Richardson), Pinckney US Patent No. 3,140,185 (hereinafter referred to as Pinckney), Dull US Patent No. 5,024,146 (hereinafter referred to as Dull), Walter US Patent Application Publication No. 2007/0160713 (hereinafter referred to as Walter) and Exner US Patent Application No. 2006/0257599 (hereinafter referred to as Exner). 
Regarding claim 3, Horvath teaches a method of producing a shape-retaining  (e.g., plastic, where the shape is preserved, see page 12, line 3-6) dairy dessert with chocolate coating comprising the steps of: providing a milk product which is skimmed milk and adjusting the fat content of the skimmed milk to 0.5-4%; pasteurizing the skimmed milk at a temperature between 72-120 ºC; homogenizing; cooling the homogenized skimmed milk; pumping the cooled milk product to a cheese tank (e.g., a fermenter); inoculating the skimmed milk with thermophilic bacterial culture and fermenting the inoculated milk until a pH of 4-5; cutting the curd into cubes of 2-10 cm to obtain a mixture of curd cubes and whey; heating the cut curd to 50-80 ºC; draining the whey from the curd and pressing such that the cheese has a dry matter (e.g., solid content) of 35-50%; cooling (e.g., cold-storing) the curd in a closed area; mixing sugar, butter, flavoring, consistency improver with the cheese in a mixer-homogenizer to form a homogenous mass; moulding the mass into a desired shape (e.g., circular cross-section shape) by extrusion or by casting into moulds; coating over the entire surface of the moulded mass with chocolate; cooling the coated mass in a cooking tunnel; packaging the product; storing the wrapped product in cold-stores (page 12, line 3-6; page 13, line 30-34; page 19, line 19-20; page 14, line 3-12.; page 4  line 8-17; page 15, line 18-19; Fig. 1; page 17, line 26-29; page 5, line 23-27; page 15, line 1-4; page 18, line 8-22; page 8, line 8-10; page 29-30, Example 5):
The fat content of the skimmed milk after being adjusted with fats fall within those recited in the claim. The temperature at which the skimmed milk is pasteurized, the pH of the skimmed milk that is being fermented to, the size the curd is cut to, and the dry matter amount as disclosed by Horvath overlap with or encompass those recited in prima facie case of obviousness exists. (MPEP 2144.05 I).
Horvath teaches pasteurization and setting fat content but does not explicitly teach that setting the fat content of milk product is done after pasteurization. Horvath teaches cooling the yogurt cheese mass and mixing the yogurt cheese with other ingredients but is silent regarding that the step of mixing is done before that of cooling. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Horvath is silent regarding the yogurt cheese (e.g., the curd) being cooled to a temperature of 4 ºC. Nevertheless, Horvath teaches cold-storing the freshly made cheese (page 15, line 18-19), thus reasonably teaching cooling the curd at a temperature lower than or equal to 4 ºC. Further, Horvath teaches that cold curd may be stored a longer period than the curd that is kept at 40-50 ºC (page 15, line 15-19). As such, Horvath recognizes that temperature at which the curd is stored is a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the temperature at which the curd is stored to achieve a preferable freshness and storage period for the curd. As such, the temperature recited in the claim is merely an obvious variant of the prior art.
Horvath teaches storing the wrapped yogurt cheese product in cold-stores but is silent regarding the temperature of which is 4 ºC. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention 
Horvath teaches inoculating the skimmed milk with thermophilic strain (page 14, line 3-12), but is silent regarding the thermophilic staining being Streptococcus thermophilus and Lactobacillus delbrueckii bulgaricus. 
In the same field of endeavor, Furling teaches that Streptococcus thermophilus or Lactobacillus delbrueckii bulgaricus are suitable for fermenting milk to make cheese ([0050-0052]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by using a thermophilic strain such as Streptococcus thermophilus or Lactobacillus delbrueckii bulgaricus in fermenting the milk, for the reason that those strains are art-recognized thermophilic strains suitable for fermenting the milk. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Streptococcus thermophilus with Lactobacillus delbrueckii bulgaricus in fermenting the milk for the reason that as stated in MPEP 2144.06, "it is prima facie 
Horvath teaches fermenting the skimmed milk using thermophilic strain (page 14, line 3-12), but is silent regarding the temperature at which the skimmed milk is being curdled with the thermophilic strain. However, Horvath teaches that the temperature to be applied is determined by the optimal proliferation temperature of the culture, for example, the optimum temperature for mesophilic culture is 22-36 ºC (page 14, line 3-12). As such, Horvath recognizes that temperature of fermenting is a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the temperature of curdling with the thermophilic strain such that an optimal proliferation of the culture can be achieved. As such, the temperature of curdling as recited in the claim is merely an obvious variant of the prior art. 
Further, Parmantier teaches a method of preparing fresh cheese by fermenting milk product with a strain of thermophilic bacteria at a temperature of 35-47 ºC such that the bacterial could grow optimally (page 1, 1st para.; page 5, 3rd para. from bottom). Both Horvath and Parmantier are directed to preparing cheese by fermenting milk product with a strain of thermophilic bacterial. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by including the temperature of 35-47 ºC for the optimal growth of the thermophilic bacterial.
Given that Horvath teaches a pasteurization temperature of 72-120 ºC which is higher than the fermentation temperature of 35-47 ºC, Horvath in view of Parmantier reasonably teaches cooling the milk product before inoculation to 35-47 ºC.
The temperature as disclosed by Parmantier encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Horvath teaches heating the curd to 50-80 ºC, which overlaps with “maximum temperature of 55 ºC” as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Further in the field of making a dairy product, Richardson teaches a method of making dairy product (e.g., cheese) in which upon a coagulum made of curd and whey is formed, the coagulum is cut into cubes and the temperature of the mass is raised to aid in shrinking to facilitate separation of the curd from whey; Richardson further teaches that the curd should be heated to about 43-49 ºC (e.g.,110-120 ºF), which is suited to excellent curd-whey separation, and in the case where it is desired that the lactic acid bacterial not to be killed as when a culture is to be allowed to grow after mating of the curd, the temperature of the curd should not be allowed to exceed about 40 ºC (e.g., 104 ºF) (column 1, line 35-45; column 5, line 12-29).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by heating the curd at a temperature of 43-49 ºC for excellent curd-whey separation, or at temperature that does not exceed about 40 ºC for the case where the live bacterial flora is desired. The temperature as disclosed by Richardson fall with that recited in the claim.
Horvath teaches heating the mixture of curd cubes and whey but is silent regarding stirring the mixture. In the same field of endeavor, Pinckney teaches stirring 
Horvath in view of Furling, Parmantier, Richardson and Pinckney teaches inoculating milk with thermophilic stain, and heating and stirring the mixture of curd and whey at a temperature that falls within that recited in the claim, which will necessarily solidify a protein network and enhance syneresis in order to achieve a solidified yogurt curd while preserving a live bacterial flora therein.
Horvath teaches draining the whey and/or pressing the curd until desired dry matter is achieved but is silent regarding using a cart with a perforated bottom during draining and pressing with pneumatic press structure. In the same field of endeavor, Dull teaches draining whey from the curd using a cart (e.g., drainer pan) with a perforated bottom so as to catch whey passing from the curd (column 2, line 5-13). Dull also teaches pressing curd using a pneumatic ram (column 3, line 53-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by including the drainer pan with a perforated bottom so as to catch whey passing from the curd. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by including pneumatic ram to press curd because such a practice is known to be suitable in the art. 
Given that Horvath in view of Richardson, Pinckney and Dull teaches essentially the same yogurt curd treating steps, it thus logically follows that such a treating would result in a solid consistency yogurt cheese with live bacterial flora.
Horvath teaches coating the moulded mass with chocolate but is silent regarding using a coating machine to do so. Walter teaches using a standard chocolate enrober to coat chocolate flavor onto a food item ([0049]). Both Horvath and Walter are directed to chocolate coating. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by using a standard chocolate enrober to coat the moulded mass because using a standard chocolate enrobe to coat a food item is well known and suitable in the art.
Horvath teaches wrapping (e.g., packaging) the coated yogurt product but is silent regarding using a packaging machine to wrap the cheese product. 
Exner teaches using a flow packs system to wrap a confectionary into foil and such a package has improved tamper evidence feature ([0008]; [0006]; [0040]). Both Horvath and Exner are directed to packaging a confectionary. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by using a flow pack system to package the yogurt product of Horvath into foil. Doing so would have improved the tamper evidence of the package.
Therefore, Horvath in view of Furling, Parmantier, Richardson, Pinckney, Dull, Walter and Exner renders obvious claim 3.
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Furling, Parmantier, Richardson, Pinckney, Dull, Walter and Exner as applied to claim 3 above, and further in view of Nguyen US Patent Application Publication No. 2006/0240148 (hereinafter referred to as Nguyen).
Regarding claim 4, Horvath in view of Furling, Parmantier, Richardson, Pinckney, Dull, Walter and Exner teaches the initial material applied to prepare the yogurt is milk, but is silent regarding a dispersed mixture of milk and milk powder.
Nguyen teaches that mixture of milk and milk powder (e.g., dry milk) is suitable for making a fermented dairy product such as yogurt, and the mixture needs to be hydrated 30 min to 2 hours to achieve a suitable hydration ([0031]). Both Horvath and Nguyen are directed to fermented dairy products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Horvath by using the mixture of milk and milk powder dispersed in water to make the yogurt product of Horvath because the prior art has established that the dispersed mixture of milk and milk powder is an art recognized raw material to prepare yogurt product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (hereinafter referred to as AAPA) in view of  Horvath WO 2005/099470 A1 (hereinafter referred to as Horvath), Richardson, US Patent No. 3,482,507 (hereinafter referred to as Richardson) Pinckney US Patent No. 3,140,185 (hereinafter referred to as Pinckney) and Dull US Patent No. 5,024,146 (hereinafter referred to as Dull) 
 Steps a)-e) and g)-m) of claim 3 recite the actions of pasteurizing, setting fat of, cooling, pumping, and inoculating a milk product with a specific thermophilic yogurt starter at a specific condition to form a yogurt curd in a cheese tank, followed by the actions of mixing the yogurt curd with other ingredient, molding, coating, cooling, wrapping, and storing to obtain a refrigerated yogurt cheese product covered with chocolate coating. However, the applicant Mr. Attila Rakosi explicitly admitted in the declaration filed 04/09/2021 that step a)-e) and g)-m) as recited in claim 3 are “known for professionals, and there are no new elements” (page 6, bottom para. and page 7, para. 3). As such, the subject matters as recited in steps a)-e) and g)-m) of claim 3 are regarded by the Office as the applicant’s admitted prior art (hereinafter referred to as AAPA). See MPEP 2129 I. Admissions by Applicant Constitute Prior Art. A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. 
Further regarding claim 3, AAPA teaches the steps of a)-e) in which a yogurt curd is formed, and steps g)-m) in which a yogurt cheese is further treated to form a yogurt desert that is coated with chocolate. AAPA is silent regarding the actions of step f) in which the yogurt curd is cut into cubes of 1-2 cm to obtain a mixture of curd cubes and whey, heating the mixture to a maximum temperature of 55 ºC to solidify the curd, 
In the same filed of endeavor, Horvath teaches a method of producing a shape-retaining  (e.g., plastic, where the shape is preserved, see page 12, line 3-6) dairy dessert with chocolate coating comprising inter alia, the steps of: adjusting the fat content of a skimmed milk; pasteurizing, homogenizing; cooling, pumping the milk product to a cheese tank, inoculating the skimmed milk with thermophilic bacterial culture and fermenting the inoculated milk; cutting the curd into cubes of 2-10 cm to obtain a mixture of curd cubes and whey; heating the cut curd to 50-80 ºC; draining the whey from the curd and pressing such that the cheese has a dry matter (e.g., solid content) of 35-50%; cooling the curd in a closed area; mixing sugar, butter, flavoring, consistency improver with the cheese in a mixer-homogenizer to form a homogenous mass; moulding the mass into circular cross-section shape) by extrusion or by casting into moulds; coating with chocolate; cooling the coated mass in a cooking tunnel; packaging the product; and storing the wrapped product in cold-stores (page 12, line 3-6; page 13, line 30-34; page 19, line 19-20; page 14, line 3-12.; page 4  line 8-17; page 15, line 18-19; Fig. 1; page 17, line 26-29; page 5, line 23-27; page 15, line 1-4; page 18, line 8-22; page 8, line 8-10; page 29-30, Example 5). 
 Also in the same field of endeavor of making dairy product, Richardson teaches a method of making dairy product (e.g., cheese) in which upon a coagulum made of curd and whey is formed, the coagulum is cut into cubes and the temperature of the mass is raised to aid in shrinking to facilitate separation of the curd from whey; Richardson further teaches that the curd should be heated to about 43-49 ºC (e.g.,110-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified AAPA by incorporating the steps of cutting the curd into cubes of 2-10 cm to obtain a mixture of curd cubes and whey; draining the whey from the curd such that the cheese has a dry matter (e.g., solid content) of 35-50%, for the reason that the aforementioned steps are known to be suitable in the art.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified AAPA by incorporating the steps of heating the curd at a temperature of 43-49 ºC for excellent curd-whey separation, or at temperature that does not exceed about 40 ºC for the case where the live bacterial flora is desired.
 The size the curd is cut to, and the dry matter of the yogurt cheese as disclosed by Horvath overlap with or encompass those recited in claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). The temperature at which the curd is heated to as disclosed by Richardson falls within that recited in the claim.  
 AAPA in view of Horvath and Richardson is silent regarding stirring the mixture of curd and whey while heating. 
 In the field of cheesemaking, Pinckney teaches stirring (e.g., agitating) the cheese curd cube while heating so as to exude whey from the curd (column 2, line 62-67). Both AAPA and Pinckney are directed to methods of making a fermented dairy product such as cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified AAPA in view of Horvath and Richardson by stirring the mixture of curd cubes and whey so as to exude whey from curd.
AAPA in view of Horvath, Richardson and Pinckney teaches inoculating milk with the same thermophilic stain as that recited in the claim, and heating and stirring the mixture of curd and whey at a temperature that falls with that recited in the claim, which will necessarily solidify a protein network and enhance syneresis in order to achieve a solidified yogurt curd while preserving a live bacterial flora therein.
AAPA in view of Horvath, Richardson and Pinckney is silent regarding draining the yogurt curd and whey from the cheese tank into a cart with a perforated bottom and pressing the whey from the solidified yogurt curd with a pneumatic press structure.
 In the field of cheesemaking, Dull teaches draining whey from the curd using a cart (e.g., drainer pan) with a perforated bottom so as to catch whey passing from the curd (column 2, line 5-13). Dull also teaches pressing curd using a pneumatic ram (column 3, line 53-56). Both AAPA and Dull are directed to methods of making a fermented dairy product such as cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified AAPA by including the drainer pan with a perforated bottom so as to catch whey passing from the curd. It would also have been obvious to one of ordinary skill in the art 
Given that AAPA in view of Horvath, Richardson, Pinckney and Dull teaches essentially the same yogurt curding treating steps, it logically follows that such a treating would result in a solid consistency yogurt cheese with live bacterial flora.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Horvath, Richardson, Pinckney and Dull as applied to claim 3 above, and further in view of Nguyen US Patent Application Publication No. 2006/0240148, hereinafter referred to as Nguyen.
Regarding claim 4, AAPA teaches a milk product but is silent regarding the milk product being a dispersed mixture of milk and milk powder.
Nguyen teaches that mixture of milk and milk powder (e.g., dry milk) is suitable for making a fermented dairy product such as yogurt, and the mixture needs to be hydrated 30 min to 2 hours to achieve a suitable hydration ([0031]). Both Horvath and Nguyen are directed to fermented dairy products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified AAPA by using the mixture of milk and milk powder dispersed in water to make the yogurt product of Horvath because the prior art has established that dispersed mixture of milk and milk powder is an art recognized raw material to prepare yogurt product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Response to Declaration
The declaration under 37 CFR 1.132 filed 04/09/2021 (hereinafter referred to as the declaration) is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
Applicant assets on page 1-5 of the declaration that the yogurt dessert obtained from the claimed method is superior in terms of customer acceptance, the amount of live bacterial flora, the undenatured protein value, the environment impact, etc. to the yogurt dessert of Horvath. However, those are just allegations that lack evidentiary support, and therefore are accorded little weight. Applicant is encouraged to provide data/evidence to show the differences.
Applicant discusses on pages 1-7 of the declaration the difference between the method of Horvath invention and that disclosed in the claim, and asserts that step f) is not contained in cited references.
Those arguments are considered but found unpersuasive. It is not clear which limitation(s) in step f) the applicant considers are not contained in the cited art. On the other hand, modified Horvath as enumerated in the instant office actions teach the steps of cutting the curd to a size of 2-10 cm, heating and stirring the mixture of curd cubes and whey at a temperature that falls within that recited in the claim, draining the mixture into a cart with perforated bottom, and pressing the whey from the curd with a pneumatic press structure to obtain a shape-retaining yogurt cheese with a dry matter of 35-50% wherein the size, temperature and amount of dry matter overlap with or falls within those recited in step f). As such, a prima facie
It is of note that the applicant Mr. Attila Rakosi explicitly admitted in the declaration that step a)-e) and g)-m) as recited in claim 3 are “known for professionals, and there are no new elements” (page 6, bottom para. and page 7, para. 3). As such, the subject matters as recited in step a)-e) and g)-m) of claim 3 are regarded by the Office as the applicant’s admitted prior art, thus any arguments from applicant regarding the subject matters recited in step a)-e) and g)-m) are not persuasive, given that applicant identifies what the level of ordinary skill in the art is with regards to step a)-e) and g)-m).
 Focusing step f) applicant asserts on pages 7-8 of the declaration that curd cubes at 1-2 cm edge length and heating the curd to a maximum temperature of 55 ºC proved to be the most appropriate in the aspect of syneresis intensity. 
 Applicant’s assertion are considered but is accorded little weight, for the reason that those are just applicant’s allegations and conclusory remarks without evidentiary support. Applicant is welcome to provide data/evidence to show the difference.
 Further regarding step f), applicant asserts on pages 8-9 of the declaration that applicant has determined that the maximal temperature permissible for S. thermophilus and L. delbrueckii bulgaricus is 58-60 ºC  and 55-57 ºC respectively, thus heating the curd at a temperature that is no greater than 55 ºC is critical in keeping the vitality of the LAB.
 Applicant’s assertion is considered but determined not to be sufficient in rebutting the prima facie case of obviousness, for the reason that first, applicant does not provide details on the tolerance test of the two strains. For example, applicant has failed to disclose conditions such as strain types, age of the culture, approximate 
Applicant asserts on page 9 of the declaration that the yogurt cheese having a dry matter 30% -35% is critical in obtaining the shape- sustaining property. 
 However, such an assertion is just an allegation and/or conclusory remark without evidentiary support, and therefore are entitle to little weight. Applicant is welcome to provide data/evidence to support his allegation.

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. Applicant is invited to refer to “Response to Declaration” for examiner’s response.

Conclusion
Any inquiry concerning this communication or earlier communications from the                                                                                                                                                                                                         examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791